       Case 1:17-cv-01205-VSB-KNF Document 87 Filed 11/20/20 Page 1 of 2




Christopher R. Neff                                                              345 Seventh Avenue
                                                                                 New York, NY 10001
cneff@mb-llp.com                                                                Phone: (212) 221-7999
                                                                                  Fax: (646) 833-1661



                                                      November 19, 2020
By ECF

Hon. Vernon Broderick
United States District Judge
Southern District of New York
40 Foley Square                                              11/20/2020
New York, NY 10007

        Re:     Ricardo Castro and Jeff Jackson v. AABC Construction, Inc. et ano.
                17 Civ. 1205 (VSB) (KNF)

Dear Judge Broderick:

         This firm represents Plaintiffs Ricardo Castro and Jeff Jackson in the above-captioned
matter. I write to request that Your Honor extend the deadlines for the parties to make their
pretrial submissions, which were originally set forth in Your Honor’s May 22, 2020 Order (ECF
No.79 herein), and which have subsequently been extended twice, by 30 days and 14 days,
respectively, at Plaintiffs’ request (ECF Nos. 83 and 85).

        I have conferred with Defendant Daniel Sheeri, who indicated that he will require an
additional 60 days to complete his portion of the proposed joint pretrial order and to evaluate
whether he has any potential motions in limine. Mr. Sheeri further requested that I ask the Court
for an adjournment on his behalf. Mindful of Mr. Sheeri’s pro se status and grateful for his
courtesies regarding my own previous requests for additional time, Plaintiffs have consented to
Mr. Sheeri’s request for a 60-day adjournment of the current deadlines.

        Accordingly, I respectfully request that Your Honor extend the deadline for submission
of a joint pre-trial order and of motions in limine, currently set for today, to January 18, 2021,
and that Your Honor also adjourn the deadline for submission of oppositions to motions in
limine, proposed voir dire questions, proposed verdict sheets, and proposed jury instructions
from December 3, 2020 to February 1, 2021.
      Case 1:17-cv-01205-VSB-KNF Document 87 Filed 11/20/20 Page 2 of 2

Hon. Vernon Broderick
November 19, 2020
Page 2 of 2


             Thank you for your consideration of this letter.

                                                   Very truly yours,

                                                         MOSKOWITZ & BOOK, LLP


                                                   By:
                                                                Christopher R. Neff
cc:   Daniel Sheeri, by e-mail
      David Wander, Esq., by email
